Citation Nr: 1414528	
Decision Date: 04/03/14    Archive Date: 04/11/14

DOCKET NO.  12-07 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II, to include as a result of exposure to herbicides.

2.  Entitlement to service connection for hearing loss disability in the left ear.

3.  Entitlement to service connection for hearing loss disability in the right ear.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States





ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from June 1973 to June 1977.

This case is before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the St. Louis, Missouri, Regional Office (RO) of the Department of Veterans Affairs (VA).

The record before the Board consists of the Veteran's paper claims file and an electronic file known as Virtual VA.

The issues of entitlement to service connection for left ear hearing loss disability and diabetes mellitus, type II, are addressed in the REMAND that follows the ORDER section of this decision.


FINDINGS OF FACT

1.  Right ear hearing loss disability has not been present during the pendency of the claim.

2.  Tinnitus is etiologically related to the Veteran's active service.



CONCLUSION OF LAW

1.  Right ear hearing loss disability was not incurred in or aggravated by active service, and its incurrence or aggravation during such service may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2013).

2.  Tinnitus was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was provided all required notice, including notice pertaining to the disability-rating and effective-date elements of the claims in a letter sent in June 2009, prior to the initial adjudication of the claims.  In addition, as explained below, the Board has determined that the evidence currently of record is sufficient to substantiate the claim for service connection for tinnitus.  Therefore, no further development is required before the Board decides that claim.

With respect to the right ear hearing loss claim, the record reflects that all necessary assistance has been provided to the Veteran.  In this regard the Board notes that VA has obtained the Veteran's service treatment records (STRs) and afforded the Veteran a VA examination in April 2010 in response to his claim.  The April 2010 VA examiner provided an opinion concerning the nature and etiology of the Veteran's right ear hearing loss and properly supported the opinion.  Therefore, the Board has determined that the April 2012 examination report is adequate for the adjudication of the right ear hearing loss claim.  Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claim.  The Board is also unaware of any such evidence.  

Accordingly, the Board will address the merits of the claims.

Legal Criteria

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Where a veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests organic disease of the nervous system to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Right Ear Hearing Loss

The Veteran filed a claim for entitlement to service connection for bilateral hearing loss in June 2009.

An addendum to the Veteran's Form 21-526, Application for Compensation and/or Pension, notes the onset of bilateral hearing loss due to acoustic trauma working in air fields without hearing protection.  His DD Form 214 identifies the Veteran's occupational specialty of material facilities specialist.
  
The Veteran's STRs indicate a worsening of the Veteran's hearing during service.   The report of a March 1977 separation examination indicates that Veteran's right ear hearing acuity was within normal limits according to pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
15
15
25

In a July 2009 statement, the Veteran reported in-service duties including work on a flight line loading and unloading aircraft and that he was constantly exposed to noise from aircraft.

In an April 2010 VA audiological examination, the Veteran provided a history of exposure to aircraft noise exposure in the service and working at an aircraft assembly plant for about 20 years after separation from service.  

Diagnostic testing results for the right ear were reported and pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
15
20
15

Speech audiometry revealed speech recognition ability of 94 percent in the right ear.  The VA examiner found normal hearing sensitivity and "excellent" speech recognition in the right ear, noting that right ear hearing was within normal limits at separation from service and remains within normal limits.

The Board finds that service connection for right ear hearing loss is not warranted because the Veteran does not have right ear hearing loss for purposes of VA compensation.  See 38 C.F.R. § 3.385.  The Board notes that "Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability . . . in the absence of a proof of present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

As set forth above, the Veteran was not found to have right ear hearing loss on his March 1977 separation examination or April 2010 VA examination, and there is no other post-service medical evidence of any right ear hearing loss.  

Accordingly, the Board must conclude that the preponderance of the evidence establishes that no right ear hearing loss disability has been present during the period of this claim.  Therefore, service connection is not in order for this claimed disability.

Tinnitus

The Veteran contends that service connection is warranted for tinnitus because it developed in service as a result of his exposure to excessive noise and has continued since service.

An addendum to the Veteran's Form 21-526, Application for Compensation and/or Pension, notes the onset of tinnitus due to in-service acoustic trauma working in air fields without hearing protection and that the Veteran experienced tinnitus ever since.  His DD Form 214 identifies the Veteran's occupational specialty of material facilities specialist.

In a July 2009 statement, the Veteran reported working on a flight line loading and unloading aircraft with constant exposure to noise from aircraft in the military.

In an April 2010 VA audiological examination, the Veteran provided a history of exposure to aircraft noise exposure in the service and working at an aircraft assembly plant for about 20 years after separation from service.  The Veteran reported no current symptoms of tinnitus, and that he last experienced symptoms a few years prior.  The VA examiner opined that tinnitus was not related to military service because the Veteran stated he did not currently have any ringing in his ears and last noticed it "a couple of years ago."

In a June 2010 notice of disagreement, the Veteran further explained that the supply area was located right across from the air field and he was exposed to noises from the aircraft on the airstrip.  

The Board finds the Veteran's statements concerning his in-service duties and the onset and continuity of tinnitus since service to be competent and credible.  The Veteran consistently reported his in-service duties as a material facilities specialist and the noise exposure due to working in close proximity to an air field.  There is no evidence of record to suggest that the Veteran did not perform the stated duties during service.  Therefore, the Board concedes that the Veteran experienced acoustic trauma in service.  

Additionally, the Veteran competently stated that tinnitus began after service and that he has experienced tinnitus ever since.  Such lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that lay statements are competent evidence of a diagnosis if they describe symptoms that support a later diagnosis by a medical professional).  

The Board acknowledges that the VA examination opinion is against the Veteran's claim.  However, the Board finds the April 2010 opinion of little probative value as it relies on a finding that the Veteran's symptoms were not present during the examination.  The Court has held that the requirement for service connection that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim. See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).   Therefore, the Veteran's statement that he experienced tinnitus at the time his claim for VA disability compensation was filed in June 2009 negates the only underlying rationale for the negative opinion.  The Board finds that the assertion that the Veteran had last experienced symptoms of tinnitus "a couple of years ago," is insufficient to overcome the overall credibility of the Veteran's lay statements such that the evidence in favor of the claim is at least in equipoise with that against the claim.  As such, the benefit of the doubt must be resolved in favor of the Veteran.  

Accordingly, entitlement to service connection for tinnitus is warranted.


ORDER

Service connection for right ear hearing loss disability is denied.

Service connection for tinnitus is granted.


REMAND

The Board's review of the record reveals that further development is warranted before the remaining claims on appeal are decided. 

Diabetes Mellitus, Type II

In June 2009, the Veteran filed a claim of entitlement to service connection for diabetes mellitus, type II, resulting from Agent Orange exposure while stationed at the Clark Air Force Base in the Philippines.  He contends that he was exposed to herbicides while receiving and destroying equipment and supplies from Vietnam, including canisters of Agent Orange.  

The Board notes that veterans who served in the Republic of Vietnam between January 9, 1962, and May 7, 1975, or along the Korean DMZ between April 1, 1968, and August 31, 1971, shall be presumed to have been exposed to an herbicide agent.  See 38 C.F.R. § 3.307(a) (6).  For all other allegations of herbicide exposure, the M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(n) addresses the procedure to verify exposure to herbicide agents.  The M21-1MR directs that a detailed statement of the Veteran's claimed herbicide exposure be sent to the Compensation and Pension (C&P) Service via e-mail and a review be requested of the inventory of herbicide operations maintained by the Department of Defense (DoD) to determine whether herbicides were used or tested as alleged.  If the exposure is not verified, a request should then be sent to the Joint Services Records Research Center (JSRRC) for verification.  VBA Fast Letter 09-20 (May 6, 2009).  

A memorandum provided by C&P Service documents locations of tactical herbicides outside of the Republic of Vietnam.  The memorandum notes that there is no "presumption of secondary exposure" for servicing or working on aircraft that flew over Vietnam or handling equipment once used in Vietnam.  Further, DoD advised that any claim on general herbicide use within the base would not have any records of activity because the herbicide applications were small-scale and non-tactical.  Finally, the memorandum notes that there was no DoD documentation of use, testing, or storage of tactical herbicides at any location on the Philippines.

In this case, VA's duty to assist requires that the claim be remanded to comply with the development requirements of M21-1MR.  Specifically, the Veteran's claim was sent to C&P Service via email and the Veteran's alleged exposure to herbicides was not verified.  However, there is no indication that any request was then made to the JSRRC for verification.   As such, the Board finds that the originating agency must attempt to verify the Veteran's alleged exposure to herbicides while serving at Clark Air Base, Philippines.

Left Ear Hearing Loss

As discussed above, in June 2009, the Veteran filed a claim for entitlement to service connection for bilateral hearing loss due to constant noise exposure from working in air fields unloading aircraft without hearing protection.  His DD Form 214 identifies the Veteran's occupational specialty of material facilities specialist.
  
The Veteran's STRs indicate a worsening of the Veteran's hearing during service.   In a March 1977 separation examination, the Veteran's left ear hearing acuity was noted to be within normal limits according to pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
15
25
25
20
25

In an April 2010 VA audiological examination, the Veteran provided a history of exposure to aircraft noise exposure in the service and working at an aircraft assembly plant for about 20 years after separation from service.  

Diagnostic testing results for the left ear were reported and pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
15
20
20
45
30

Speech audiometry revealed speech recognition ability of 94 percent in the right ear.  The VA examiner diagnosed moderate high frequency conductive loss.  The VA examiner reviewed the claims file and noted that there was a shift in hearing thresholds in service, but that hearing was within normal limits at the separation examination.  The VA examiner opined that the Veteran's current hearing loss was more likely related to post-military service factors and noted that "it is generally accepted that noise induced hearing loss does not progress after noise exposure ends."

In a March 2012 VA Form 9, the Veteran asserted that the April 2010 VA examiner incorrectly relied on his post-service noise exposure in his opinion because the Veteran wore hearing protection while working in an aircraft assembly plant and would have been fired if he had not always worn hearing protection.  The Board has found no reason to doubt the Veteran's credibility with respect to this assertion.  Therefore, the Board has determined that an addendum opinion should be obtained from the April 2010 examiner.

Accordingly, the case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1. Follow M21-1MR, Part IV, Subpart ii, Chapter 2, Section 10 n. 2-C-10 and refer the Veteran's pertinent information to the JSRRC with a request for verification of exposure to herbicides for the appropriate periods at the Clark Air Base, Philippines. 

2. The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim of entitlement to service connection for left ear hearing disability.

3. Then, the claims file and any pertinent evidence in Virtual VA that is not contained in the claims file should be provided to and reviewed by the examiner who performed the April 2010 examination in response to the Veteran's hearing loss claim.  The examiner should be requested to provide an addendum opinion concerning whether there is a 50 percent or better probability that left ear hearing loss had its onset in service or is otherwise etiologically related to any in-service disease, event, or injury.  For purposes of the opinion, the examiner should assume that the Veteran had no significant post-service noise exposure. 

The rationale for the opinion must also be provided.  If the examiner is unable to provide the required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

If the April 2010 examiner is not available, the claims file and any pertinent evidence in Virtual VA that is not contained in the claims file should be provided to and reviewed by another examiner with sufficient expertise who should be requested to provide the required opinion with supporting rationale.

4. The RO or the AMC should also undertake any other development it determines to be warranted.

5. Then, the RO or the AMC should readjudicate the issues on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action unless he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).


	(CONTINUED ON NEXT PAGE)





This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


